DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, lines 3-7, the recitation “a main control circuit, configured to control the first communication interface to output direct current to charge an electronic device, when an output voltage of the first communication interface is greater than a voltage threshold and/or an output current of the first communication interface is greater than a current threshold, to control the first communication interface to switch off the direct current output, and to send a first charging stop command via the first communication interface”, appears to have an issue of indefiniteness.  The claim when the main control circuit outputs the direct current and when it controls the interface to switch off the current output. It’s not clear if the conditional “when an output voltage of the first communication interface is greater than a voltage threshold” determines that the current is to be outputted or switched off. Therefore, the scope of the claim is indefinite or uncertain.
For purpose of examination, the Examiner interprets that 
“a main control circuit, configured to
control the first communication interface to output direct current to charge an electronic device;
when an output voltage of the first communication interface is greater than a voltage threshold and/or an output current of the first communication interface is greater than a current threshold, control the first communication interface to switch off the direct current output, and  a first charging stop command via the first communication interface”
The 112(b) rejection is applicable to claims 2-9 because they are dependent of claim 1 and inherit its deficiencies.

Regarding claim 11, lines 7-9, the recitation “switch off the second communication interface to switch off the direct current receiving interface, and send a second charging stop command via the second communication interface”, it is not clear how to send a second charging stop command via the second communication interface when the second communication interface is switched off. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets the 

Regarding claim 12, lines 4-8, the recitation “a main control circuit, configured to control the first communication interface to output direct current to charge an electronic device, when an output voltage of the first communication interface is greater than a voltage threshold and/or an output current of the first communication interface is greater than a current threshold, to control the first communication interface to switch off the direct current output, and to send a first charging stop command via the first communication interface”, appears to have an issue of indefiniteness. 
The claim doesn’t clearly define when the main control circuit outputs the direct current and when it controls the interface to switch off the current output. It’s not clear if the conditional “when an output voltage of the first communication interface is greater than a voltage threshold” determines that the current is to be outputted or switched off. Therefore, the scope of the claim is indefinite or uncertain.
For purpose of examination, the Examiner interprets that 
“a main control circuit, configured to
control the first communication interface to output direct current to charge an electronic device;
when an output voltage of the first communication interface is greater than a voltage threshold and/or an output current of the first communication interface is greater than a current threshold, control the first communication interface to switch off the  a first charging stop command via the first communication interface”.

Regarding claim 12, lines 1, 5, 11-13, it is not clear if the recitations “a charging control device”, “an electronic device” refer to the same electronic device. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets they refer to the same electronic device.

Regarding Claim 12, lines 5-8 and 17-20 , it is not clear if the recitations “when an output voltage of the first communication interface is greater than a voltage threshold and/or an output current of the first communication interface is greater than a current threshold the first communication interface to switch off the direct current output” and “when the power adapter determines that an output voltage of the power adapter is greater than a voltage threshold and/or an output current of the power adapter is greater than a current threshold, and that it is need to switch off the direct current output of the power adapter” refer to the same output voltage, voltage threshold, output current, current threshold. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets the recitations refer to the same output voltage, voltage threshold, output current, current threshold.

Regarding Claim 12, lines 8 and 14, “a first charging stop command” and “a first charging stop command” have issue of antecedent basis.
claims 13-20 because they are dependent of claim 12 and inherit its deficiencies.

Regarding claim 20, lines 7-9, the recitation “switch off the second communication interface to switch off the direct current receiving interface, and send a second charging stop command via the second communication interface”, it is not clear how to send a second charging stop command via the second communication interface when the second communication interface is switched off. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets the recitation refers to switch off the direct current receiving interface, and send a second charging stop command via the second communication interface

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (U.S. 2013/0069600), in view of Cioaca (U.S. 2007/0007822) and further in view of Chun (U.S. 2013/0007336).

Regarding claim 1, Knowlton teaches a power adapter (102, Fig. 1), comprising: 

when an output voltage (corresponding voltage Vbus of Ibus at 114, Fig. 1; Vbus versus Ibus, Fig. 2 and 3) of the first communication interface (at 114, Fig. 1) and/or an output current (Ibus, Fig. 1; [0029]) of the first communication interface is greater than a current threshold ([0052], lines 5-8; abstract, last 4 lines), to control (by 110, Fig. 1) the first communication interface to switch off the direct current output (Ibus off due to switch 108 off, Fig. 1; [0034]).
Knowlton does not explicitly teach an output voltage (of the first communication interface) is greater than a voltage threshold.
Cioaca teaches an output voltage of the first communication interface (at Vout, Fig. 1) is greater than a voltage threshold ([0019], lines 12-18) and/or an output current (corresponding current of Vout, Fig. 1) of the first communication interface is greater than a current threshold ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an output voltage (of the first communication interface) is greater than a voltage threshold of Chun’s into Sato’s, in order to provide an over-power protection (including both over-voltage and over-current protection [0019]; Cioaca).
	The combination does not explicitly teach sending a first charging stop command via the first communication interface, wherein the first charging stop command is 
Chun teaches a power adapter (200, Fig. 3); a main control circuit (310+330 and associated components, Fig. 3), configured to control the first communication interface (320, Fig. 3) to output direct current (corresponding current of VCC from 200, via 320 and switch 344 closed, to provide power to 100 via 120, Fig. 3) to charge (switch 128 closed, 128 controlled by 110, Fig. 3) an electronic device (100, Fig. 3); sending a first charging stop command (command/data communication from 310 to 110 via data lines D+ and D-, Fig. 3) via the first communication interface (via data lines D+ and D- at 320)
wherein the first charging stop command (from 310, e.g., to open switch 344, no power provided to 100 from 200; command/data communication between 310 and 110 via data lines D+ and D-; 110 controls switch 128, Fig. 3) is configured to indicate the electronic device (100, Fig. 3) to switch off a second communication interface (at 128 coupled to Vcc of 120 with charging switch 128 opened, Fig. 3) of the electronic device (100, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending a first charging stop command via the first communication interface, wherein the first charging stop command is configured to indicate the electronic device to switch off a second communication interface of the electronic device of Chun’s into Sato’s, in order to provide a bidirectional  command/data communication and power transfer interfaces between the two electronic devices.

Regarding claim 2, Knowlton teaches the power adapter according to claim 1, in view of Cioaca and further in view of Chun, wherein the main control circuit (110+112, Fig. 1) (or 310+330 and associated components, Fig. 3; Chun) is configured to: 
send (via D+, D-, information/data/command is sent, Fig. 3; Chun) output voltage information of the first communication interface (corresponding voltage of Ibus, via switch 108, at 114, Fig. 1; [0032] [0034) and output current information of the first communication interface (Ibus, via switch 108, at 114, Fig. 1; [0032] [0034]) to the electronic device (104; Fig. 1); and 
control the first communication interface (at 114 of 102, Fig. 1; [0029]) to switch off the direct current output (Ibus via switch 108 off, Fig. 1; [0032] [0034]) when receiving a second charging stop command fed back (as shown by lines with arrows from 104 to 102 at 114 and 116, Fig. 1) (or via D+, D-, data/command communication is sent from 110 to 310, Fig. 3; Chun) by the electronic device (104, Fig. 1; [0028] abstract), 
wherein the second charging stop command is fed back (as shown by lines with arrows from 104 to 102 at 114 and 116, Fig. 1) (or data/command is sent from 110 to 310 via D+, D-, Fig. 3; Chun) when the electronic device (104, Fig. 1; [0028] abstract) determines that the output voltage of the first communication interface is greater than the voltage threshold ([0019]; Cioaca) and/or the output current of the first communication interface is greater than the current threshold ([0052], lines 5-8; abstract, last 4 lines) (or [0019]; Cioaca),  according to the output voltage information and the output current information (Ibus and corresponding voltage at 114, Fig. 1; [0029]).
Regarding claim 3, Knowlton teaches the power adapter according to claim 1, in view of Cioaca and further in view of Chun, further comprising an output switch circuit (switch 108 controlled by 110, Fig. 1; [0034]), wherein, the main control circuit is configured to output a switching off signal (signal from 110 to turn switch 108 off, Fig. 1; [0034]) to the output switch circuit when the output voltage of the first communication interface is greater than the voltage threshold ([0019]; Cioaca) and/or the output current of the first communication interface is greater than the current threshold ([0052], lines 5-8; abstract, last 4 lines) (or [0019]; Cioaca); and the output switch circuit is configured to switch off the first communication interface (108 off at 114 of 102, Fig. 1; [0029]) according to the switching off signal to switch off the direct current output (Ibus off due to switch 108 off, Fig. 1; [0034]).
Regarding claim 4, Knowlton teaches the power adapter according to claim 3, in view of Cioaca and further in view of Chun, wherein the main control circuit (110+112, Fig. 1) (or 310+330 and associated components, Fig. 3; Chun) is configured to output the switching off signal to the output switch circuit (signal from 110 to turn switch 108 off, Fig. 1; [0034]) when receiving the second charging stop command (as shown by lines with arrows from 104 to 102 at 114 and 116, Fig. 1) (or command is sent from 110 to 310 via D+, D-, Fig. 3; Chun).
Regarding claim 5, Knowlton teaches the power adapter according to claim 1, in view of Cioaca and further in view of Chun, further comprising: a current detection circuit ([0052], lines 5-8; abstract, last 4 lines; [0029]), configured to detect the output current of the first communication interface (Ibus at 114, Fig. 1; [0032] [0034]), and output the 
Regarding claim 6, Knowlton teaches the power adapter according to claim 1, in view of Cioaca and further in view of Chun, further comprising: a voltage detection circuit, configured to detect the output voltage (corresponding voltage detection circuit to detect Vbus voltage of Ibus at 114, Fig. 1; Vbus versus Ibus, Fig. 2 and 3, monitored by controller of 102, Fig. 1) of the first communication interface (at 114, Fig. 1), and output the detected output voltage to the main control circuit (110+112, Fig. 1).
Regarding claim 7, Knowlton teaches the power adapter according to claim 1, in view of Cioaca and further in view of Chun, wherein the power adapter (102, Fig. 1) (or 200, Fig. 3; Chun) supports a first charging mode ([0033] [0036]) and a second charging mode ([0033] [0036], CC/CV charging mode), a charging speed of the first charging mode ([0036]) is greater than ([0033], it would have been obvious to one of ordinary skill in the art  that CC charging faster than CV charging) a charging speed of the second charging mode ([0035]).
Regarding claim 8, Knowlton teaches the power adapter according to claim 1, in view of Cioaca and further in view of Chun, wherein the main control circuit (110+112, Fig. 1) (or 310+330 and associated components, Fig. 3; Chun) is configured to: send a mode switching instruction ([0033]) when a preset condition ([0035]-[0036]) is satisfied, 
Regarding claim 12, Knowlton teaches a battery charging system, comprising a power adapter (102, Fig. 1), wherein, the power adapter (102, Fig. 1) comprises: a first communication interface (at 114 of 102, Fig. 1; [0029]); and a main control circuit (110+112, Fig. 1), configured to control the first communication interface to output direct current (Ibus via switch 108, Fig. 1; [0032] [0034]) to charge an electronic device (104, Fig. 1; [0028] abstract), 
when an output voltage (corresponding voltage Vbus of Ibus at 114, Fig. 1; Vbus versus Ibus, Fig. 2 and 3) of the first communication interface (at 114, Fig. 1) and/or an output current (Ibus, Fig. 1; [0029]) of the first communication interface is greater than a current threshold ([0052], lines 5-8; abstract, last 4 lines), to control (by 110, Fig. 1) the first communication interface to switch off the direct current output (Ibus off by switch 108 off, Fig. 1; [0034]), and 
when the power adapter (102, Fig. 1) determines that an output voltage (corresponding voltage Vbus of Ibus at 114, Fig. 1; Vbus versus Ibus, Fig. 2 and 3) and/or an output current (Ibus, Fig. 1; [0029]) of the power adapter is greater than a current threshold ([0052], lines 5-8; abstract, last 4 lines), and that it is need to switch off the direct current output (Ibus off by switch 108 off, Fig. 1; [0034]) of the power adapter.

Cioaca teaches an output voltage of the first communication interface (Vout, Fig. 1) is greater than a voltage threshold ([0019], lines 12-18) and/or an output current of the first communication interface (corresponding current of Vout, Fig. 1) is greater than a current threshold ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an output voltage (of the first communication interface) is greater than a voltage threshold of Chun’s into Sato’s, in order to provide an over-power protection (including both over-voltage and over-current protection [0019]; Cioaca).
The combination does not explicitly teach to send a first charging stop command  via the first communication interface, wherein the first charging stop command is configured to indicate the electronic device to switch off a second communication interface of the electronic device; and 
a charging control device; the charging control device comprises: a second communication interface; and a charging control circuit, wherein the charging control circuit is coupled to a battery in the electronic device and the second communication interface, the charging control circuit is configured to receive a first charging stop command sent from the power adapter via the second communication interface, and to drive the second communication interface to switch off according to the first charging 
Chun teaches a power adapter (200, Fig. 3); a main control circuit (310+330 and associated components, Fig. 3), configured to control the first communication interface (320, Fig. 3) to output direct current (corresponding current of VCC from 200, via 320 and switch 344 closed, to provide power to 100 via 120, Fig. 3) to charge (switch 128 closed, 128 controlled by 110, Fig. 3) an electronic device (100, Fig. 3);
sending a first charging stop command (command/data communication from 310 to 110 via data lines D+ and D-, Fig. 3) via the first communication interface (via data lines D+ and D- at 320, Fig. 3)
wherein the first charging stop command (from 310, e.g., to open switch 344, no power provided to 100 from 200; command/data communication between 310 and 110 via data lines D+ and D-; 110 controls switch 128, Fig. 3) is configured to indicate the electronic device (100, Fig. 3) to switch off a second communication interface (at 128 coupled to Vcc of 120; charging switch 128 opened, Fig. 3) of the electronic device (100, Fig. 3);
a charging control device (100, Fig. 3); the charging control device comprises: a second communication interface (120 coupled to 100 and associated interface components, Fig. 3); and a charging control circuit (110, 128, 140, Fig. 3), 
wherein the charging control circuit (110, 128, 140, Fig. 3) is coupled to a battery (150, Fig. 3) in the electronic device (100, Fig. 3) and the second communication interface (120 coupled to 100 and associated interface components, Fig. 3), the  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending a first charging stop command  via the first communication interface, wherein the first charging stop command is configured to indicate the electronic device to switch off a second communication interface of the electronic device; and a charging control device; the charging control device comprises: a second communication interface; and a charging control circuit, wherein the charging control circuit is coupled to a battery in the electronic device and the second communication interface, the charging control circuit is configured to receive a first charging stop command sent from the power adapter via the second communication interface, and to drive the second communication interface to switch off according to the first charging stop command to switch off a direct current receiving interface, the first charging stop command is sent by the power adapter of Chun’s into Sato’s, in order to provide a bidirectional command/data communication and power transfer interfaces between the two electronic devices.
Regarding claim 13, Knowlton teaches the battery charging system according to claim 12, in view of Cioaca and further in view of Chun, wherein the main control circuit (110+112, Fig. 1) (or 310+330 and associated components, Fig. 3; Chun) is configured to: send (via D+, D-, information/data/command is sent, Fig. 3; Chun) output voltage information of the first communication interface (corresponding voltage of Ibus, via switch 108, at 114, Fig. 1; [0032] [0034) and output current information of the first communication interface (Ibus, via switch 108, at 114, Fig. 1; [0032] [0034]) to the electronic device (104; Fig. 1); and control the first communication interface (at 114 of 102, Fig. 1; [0029]) to switch off the direct current output (Ibus via switch 108 off, Fig. 1; [0032] [0034]) when receiving a second charging stop command fed back (as shown by lines with arrows from 104 to 102 at 114 and 116, Fig. 1) (or via D+, D-, data/command communication is sent from 110 to 310, Fig. 3; Chun) by the electronic device (104, Fig. 1; [0028] abstract), wherein the second charging stop command is fed back (as shown by lines with arrows from 104 to 102 at 114 and 116, Fig. 1) (or data/command is sent from 110 to 310 via D+, D-, Fig. 3; Chun) when the electronic device (104, Fig. 1; [0028] abstract) determines that the output voltage of the first communication interface is greater than the voltage threshold ([0019]; Cioaca) and/or the output current of the first communication interface is greater than the current threshold ([0052], lines 5-8; abstract, last 4 lines) (or [0019]; Cioaca),  according to the output voltage information and the output current information (Ibus and corresponding voltage at 114, Fig. 1; [0029]).
Regarding claim 14, Knowlton teaches the battery charging system according to claim 12, in view of Cioaca and further in view of Chun, wherein the power adapter (102, Fig. 
Regarding claim 15, Knowlton teaches the battery charging system according to claim 14, in view of Cioaca and further in view of Chun, wherein the main control circuit (110+112, Fig. 1) (or 310+330 and associated components, Fig. 3; Chun) is configured to output the switching off signal to the output switch circuit (signal from 110 to turn switch 108 off, Fig. 1; [0034]) when receiving the second charging stop command (as shown by lines with arrows from 104 to 102 at 114 and 116, Fig. 1) (or command is sent from 110 to 310 via D+, D-, Fig. 3; Chun).
Regarding claim 16, Knowlton teaches the battery charging system according to claim 12, in view of Cioaca and further in view of Chun, wherein the power adapter (102, Fig. 1) (or 200, Fig. 3; Chun) further comprises: a current detection circuit ([0052], lines 5-8; abstract, last 4 lines; [0029]), configured to detect the output current of the first communication interface (Ibus at 114, Fig. 1; [0032] [0034]), and output the detected 
Regarding claim 17, Knowlton teaches the battery charging system according to claim 12, in view of Cioaca and further in view of Chun, wherein the power adapter (102, Fig. 1) (or 200, Fig. 3; Chun) further comprises: a voltage detection circuit, configured to detect the output voltage (corresponding voltage detection circuit to detect Vbus voltage of Ibus at 114, Fig. 1; Vbus versus Ibus, Fig. 2 and 3, monitored by controller of 102, Fig. 1) of the first communication interface (at 114, Fig. 1), and output the detected output voltage to the main control circuit (110+112, Fig. 1).
Regarding claim 18, Knowlton teaches the battery charging system according to claim 12, in view of Cioaca and further in view of Chun, wherein the power adapter (102, Fig. 1) (or 200, Fig. 3; Chun) supports a first charging mode ([0033] [0036]) and a second charging mode ([0033] [0036], CC/CV charging mode), a charging speed of the first charging mode ([0036]) is greater than ([0033], it would have been obvious to one of ordinary skill in the art  that CC charging faster than CV charging) a charging speed of the second charging mode ([0035]).
Regarding claim 19, Knowlton teaches the battery charging system according to claim 18, in view of Cioaca and further in view of Chun, wherein the main control circuit (110+112, Fig. 1) (or 310+330 and associated components, Fig. 3; Chun) is configured to: send a mode switching instruction ([0033]) when a preset condition ([0035]-[0036]) is 
Regarding claim 20, Knowlton teaches the battery charging system according to claim 12, in view of Cioaca and further in view of Chun, wherein the charging control circuit (110, 128, 140, Fig. 3; Chun) is configured to: receive output voltage information and output current information of the power adapter (Vcc and corresponding current data of 200, Fig. 3) via the second communication interface (data received via D+, D-, Fig. 3); and when determining that the output voltage of power adapter is greater than the voltage threshold ([0019]; Cioaca) and/or the output current of power adapter is greater than the current threshold ([0052], lines 5-8; abstract, last 4 lines; Knowlton) according to the output voltage information and the output current information (data received via D+, D-, Fig. 3), switch off the second communication interface to switch off the direct current receiving interface (128 off controlled by 110, Fig. 3), and send a second charging stop command via the second communication interface (command from 110 to 310 via D+, D-, Fig. 3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (U.S. 2013/0069600), Cioaca (U.S. 2007/0007822) and further in view of Chun (U.S. 2013/0007336), as applied above in claim 8, and further in view of Carre (U.S. 20130082662).
Regarding claim 9, Knowlton teaches the power adapter according to claim 8, in view of Cioaca and further in view of Chun, wherein the preset condition ([0035]-[0036]) 
The combination does not clearly teach a temperature of the battery to be charged being greater than a preset temperature threshold.
Carre teaches a temperature of the battery to be charged being greater than a preset temperature threshold ([0144]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature of the battery to be charged being greater than a preset temperature threshold of Carre’s into Knowlton’s, in view of Cioaca’s and further in view of Chun’s, in order to provide over-temperature protection ([0144]; Carre)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (U.S. 2013/0007336), in view of Knowlton (U.S. 2013/0069600), and further in view of  Cioaca (U.S. 2007/0007822).
Regarding claim 10, Chun teaches an electronic device (100, Fig. 3), comprising: a second communication interface (at 128 coupled to 120, Fig. 3); and a charging control circuit (110, 128, 140, Fig. 3), wherein the charging control circuit (110, 128, 140, Fig. 3) is coupled to a battery (150, Fig. 3) in the electronic device and the second communication interface (at 128 coupled to 120, Fig. 3), the charging control circuit is configured to receive a first charging stop command (command/data communication between 310 and 110 via data lines D+ and D-; 310 controls switch 344, no power 
when the power adapter (200, Fig. 3) determines that an output voltage (Vcc, Fig. 3) of the power adapter and/or an output current (corresponding current of Vcc, Fig. 3) of the power adapter, and that it is need to switch off (344 off, Fig. 3) the direct current output (corresponding current of Vcc, Fig. 3) of the power adapter.
Chun does not explicitly teach (when the power adapter determines that an output voltage of the power adapter is) greater than a voltage threshold (and/or an output current of the power adapter is) greater than a current threshold, (and that it is need to switch off the direct current output of the power adapter).
Knowlton teaches the power adapter (102, Fig. 1) determines that an output voltage (corresponding voltage Vbus of Ibus at 114, Fig. 1; Vbus versus Ibus, Fig. 2 and 3) of the power adapter and/or an output current (Ibus, Fig. 1; [0029]) of the power adapter  (102, Fig. 1) is greater than a current threshold ([0052], lines 5-8; abstract, last 4 lines), and that it is need to switch off the direct current output (Ibus off due to switch 108 off, Fig. 1; [0034]) of the power adapter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate output current of the power adapter is greater than a current threshold, that 
Knowlton does not explicitly teach an output voltage (of the power adapter) is greater than a voltage threshold.
Cioaca teaches an output voltage of the first communication interface (Vout, Fig. 1) is greater than a voltage threshold ([0019], lines 12-18) and/or an output current of the first communication interface (corresponding current of Vout, Fig. 1) is greater than a current threshold ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an output voltage (of the first communication interface) is greater than a voltage threshold of Cioaca’s into Chun’s, in view of Knowlton’s, in order to provide an over-power protection (including over-voltage and over-current protection [0019]; Cioaca).
Regarding claim 11, Chun teaches the electronic device according to claim 10, in view of Knowlton and further in view of Cioaca, wherein the charging control circuit (110, 128, 140, Fig. 3) is configured to: receive output voltage information and output current information of the power adapter (Vcc and corresponding current data of 200, Fig. 3) via the second communication interface (data received via D+, D-, Fig. 3); and 
when determining that the output voltage of power adapter is greater than the voltage threshold ([0019]; Cioaca) and/or the output current of power adapter is greater than the current threshold ([0052], lines 5-8; abstract, last 4 lines; Knowlton) according to the output voltage information and the output current information (data received via D+, D-, Fig. 3), switch off the second communication interface to switch off 
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2011/0227536, U.S. 2004/0232892, U.S. 2010/0244784,  U.S. 8098053, U.S. 2013/0063271, U.S. 2010/0045243, U.S. 2013/0198535, U.S. 5028859, U.S. 2010/0308775, U.S. 2013/0214611 and U.S. 2013/0254560.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/DUNG V BUI/Examiner, Art Unit 2859                                                                                                                                                                                                        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 18, 2021